DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/121,353 filed 12/14/2020 is a continuation of 15/813,538 filed 11/15/2017 now U.S. Patent 10,867,954. 
Foreign Priority
No claim to an application for foreign priority
Information Disclosure Statement
The information disclosure statement submitted on 12/14/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
It is noted that the Foreign Priority Documents on aforementioned information disclosure statement are found in the continuation 15/813,538. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
PACKAGE CONTAINING DEVICE DIES AND INTERCONNECT DIE AND REDISTRIBUTION LINES --. 
Claim Objections
Claim 18 is objected to because of the following minor typographical informalities: (1) the recited abbreviation “RDL” is used without a corresponding definition; (2) the recited phrase, “each in physically contact” could benefit from some rephrasing for the purpose of clarity.     
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is indefinite by being ambiguous in reciting, “with one of the plurality of device dies” because only one/a “plurality of device dies” has been previously defined in claim 18. The recited limitation may be interpreted as defining more than one of “a plurality of device dies.” For purpose of examination on the merits there is “one device die of the plurality of device dies. 
Dependent claims 19-20 do not alleviate this indefiniteness and are rejected for incorporating the indefiniteness from the independent claim.  
A. Prior art rejections based on primary reference Hiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 11, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by US 9,653,428 B1 to Hiner et al. (“Hiner”).
	Regarding independent claim 1, Hiner teaches a package (see title) comprising:
a plurality of device dies 211-Die2 / 212-Die1 (“functional dies”; Figures 2E-2M; column 11, lines 16-21) comprising a first die 211-Die2 and a second die 212-Die1;
an interconnect structure 246 (“redistribution structure”; Figures 2E-2M; column 5, line 55-column 6, line 3) comprising a plurality of redistribution lines (RDLs), wherein the plurality of redistribution lines 248 (“conductive lines”; Figures 2E-2M; column 5, line 55-column 6, line 3) are distributed in a plurality of RDL layers 247 (“dielectric layers”; Figures 2E-2M; column 5, line 55-column 6, line 3);

an interconnect die 216b (“connect die” Figures 2E-2M; column 11, lines 55-61) in (see Figures 2G-2M) the encapsulant 231, wherein the interconnect die 216b interconnects (i.e., 216b physically and electrically connects the 211 and 212 together) the first die 211-Die2 and the second die 212-Die1 in the plurality of device dies.
Regarding claim 2, Hiner teaches a through-via 214 (die interconnection”; Figure 2A and Figure 2M; column 4, lines 25-34) penetrating (see Figure 2M) through the encapsulant 231, wherein the through-via 214 electrically couples the interconnect structure 246 and the second die 212-Die1.
Regarding claim 3, Hiner teaches wherein the through-via 214 physically contacts (see Figure 2M) both of the interconnect structure 246 and the second die 212-Die1.
Regarding claim 6, Hiner teaches wherein the encapsulant 231comprises:
a first portion between (i.e., see Figures 2J-2M) the plurality of device dies 211-Die2 / 212-Die1 and the interconnect structure 246; and
a second portion (i.e., see Figures 2J-2M) encapsulating (i.e., 231) the plurality of device dies 211-Die2 / 212-Die1 therein.
Regarding claim 8, Hiner teaches wherein the interconnect die 216b is free from active devices therein (i.e., the connect die 216 appears to only contain interconnects for electrically interconnection between attached dies. Further, 216a is ground down by a lot to form 216b thereby also supporting that 216 has no actual device inside).
Regarding claim 11, Hiner teaches wherein the encapsulant 231 comprises a molding compound (i.e., see paragraph 0090: 231 may be molding compound).

Regarding independent claim 12, Hiner teaches a package (see title) comprising:
a first device die 211-Die2 (“functional dies”; Figures 2E-2M; column 11, lines 16-21) comprising a first electrical connector 213 (“die interconnection”; Figure 2A; column 4, lines 25-34) and a second electrical connector (i.e., die pads as discussed throughout written specification);
a second device die 212-Die1 (“functional dies”; Figures 2E-2M; column 11, lines 16-21) comprising a third electrical connector 213 (“die interconnection”; Figure 2A; column 4, lines 25-34);
an interconnect die 216b (“connect die” Figures 2E-2M; column 11, lines 55-61) comprising:
a fourth electrical connector 217 (“interconnection structures”; Figures 2C-2M; column 6, lines 51-63) bonding to the first electrical connector 213 of the first device die 211-Die2;
a fifth electrical connector 217 (“interconnection structures”; Figures 2C-2M; column 6, lines 51-63) bonding to the third electrical connector 213 of the second device die 212-Die1; and
an electrical path 295 (“conductive traces”; Figures 2C; column 23, lines 34-36) in the interconnect die 216a/b, wherein the electrical path 295 electrically interconnects the fourth electrical connector 217 and the fifth electrical connector 217;

a through-via interconnects 214 (die interconnection”; Figure 2A; column 4, lines 25-34), and is physically joined to, the second electrical connector (i.e., die pads) and the redistribution line 248 (see Figures 2J-2M).

Regarding claim 14, Hiner teaches further comprising an encapsulant 231 (“encapsulant”; Figures 2G-2M; column 13, lines 35-43) encapsulating the interconnect die 216b therein.
Regarding claim 15, Hiner teaches wherein the encapsulant 231 further encapsulates (i.e., 231 covers the top metal layer of 248) the redistribution line 248 therein.
Regarding claim 16, Hiner teaches wherein the interconnect die 216a/b is free from active devices therein (i.e., the connect die 216 appears to only contain interconnects for electrically interconnection between attached dies. Further, 216a is ground down by a lot to form 216b thereby also supporting that 216 has no actual device inside).

	Regarding independent claim 18, Hiner teaches a package (see title) comprising:
a plurality of device dies 211-Die2 / 212-Die1 (“functional dies”; Figures 2E-2M; column 11, lines 16-21);

an interconnect structure 246 (“redistribution structure”; Figures 2E-2M; column 5, line 55-column 6, line 3) comprising a plurality of redistribution lines 248 (“conductive lines”; Figures 2E-2M; column 5, line 55-column 6, line 3), wherein the plurality of redistribution lines 248 are distributed in a plurality of RDL layers 247 (“dielectric layers”; Figures 2E-2M; column 5, line 55-column 6, line 3), and wherein the interconnect die 216b is free (i.e., the connect die 216 appears to only contain interconnects for electrically interconnection between attached dies) from active devices and passive devices therein; and
a plurality of through-vias 214 (“interconnect structures”; Figures 2A-2M; column 4, lines 25-34. Number 214 is a through-via that goes through the encapsulant 231), each in physically contact (see Figure 2A with Figures 2F-2M; 214 is touching 211/212) with one of the plurality of device dies 211-Die2 / 212-Die1 and one of the plurality of redistribution lines (i.e., see Figure 2J: 214 touches 246 with 248).
Regarding claim 19, Hiner teaches wherein the interconnect die 216b comprises a semiconductor substrate (i.e., silicon as per column 6, lines 40-50 and column 7, line 59 – column 8, line 3), and the semiconductor substrate is free (i.e., no vias are shown or described in the connect die) from through-vias penetrating through the semiconductor substrate.
B. Prior art rejections based on primary reference Li.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0337129 A1 to Li et al. (“Li”).
Regarding independent claim 1, Li teaches a package (see paragraph 0001: this is a package) comprising:
a plurality of device dies 1101/1102 (“first microelectronic device” and “second microelectronic device”, respectively; Figure 9 or Figure 10; paragraph 0012) comprising a first die 1101 and a second die 1102;
an interconnect structure 160/164/168 (“microelectronic substrate” and “bond pads” and “conductive routes”, respectively; Figure 7 and Figure 9 or Figure 10; paragraphs 0019-0020) comprising a plurality of redistribution lines (RDLs) 164/168, wherein the plurality of redistribution lines 164/168 are distributed in a plurality of RDL layers 160 (“microelectronic substrate”; Figure 9 or Figure 10);
an encapsulant 118/178 (“encapsulant material” and “underfill”, respectively; Figure 9 or Figure 10; paragraphs 0015 and 0022) comprising a portion 118 between the plurality of device dies 1101/1102 and the interconnect structure 164/168; and
an interconnect die 140 (“microelectronic bridge”; Figure 6 and Figure 9 or Figure 10; paragraph 0018)  in the encapsulant 178, wherein the interconnect die 140 1 and the second die 1102 in the plurality of device dies.
Regarding claim 4, Li teaches further comprising an integrated passive device (i.e., as per paragraph 0027 there may be a resistor or capacitor [that as described in present application are defined as passive devices] inside the bridge 140 that is bonded to die 1101 via interconnects 152 solder 154) bonded to the first die 1101.
Regarding claim 5, Li teaches in Figure 9 wherein an entirety (i.e., encapsulant 118 is between dies and underfill 178 is between interconnect structure 160/164/168) of the encapsulant 118/178 is between 118 the plurality of device dies 1101/1102  and the interconnect structure 160/164/168.
Regarding claim 7, Li teaches in Figure 9 of wherein the encapsulant 118/178 comprises an additional portion (i.e., as define below), with the additional portion comprising:
a first surface 144 (“opposing second surface”; Figure 9; paragraph 0017: part of 178 touching the bottom surface 144) in contact with the interconnect die 140; and
a second surface 172 (“bottom surface”; Figure 9; paragraph 0019) in contact with the interconnect structure 160/1684/168, wherein the first surface 144 and the second surface 172 are opposing surfaces (i.e., see Figure 9) of the additional portion (i.e., as defined, supra).
Regarding claim 9, Li teaches in Figure 10 a die-attach film 182 (“adhesive material”; Figure 10; paragraph 0022) between, and contacting, the interconnect die 140 and the interconnect structure 160/164/168.

Regarding independent claim 12, Li teaches a package (see paragraph 0001: this is a package) comprising:
a first device die 1101 (“first microelectronic device”; Figure 10; paragraph 0012) comprising a first electrical connector 122 (“high density interconnect structures”; Figure 10; paragraph 0012) and a second electrical connector (i.e., pads or metal that are in 1101 that 124 is connected);
a second device die 1102 (“second microelectronic device”; Figure 10; paragraph 0012) comprising a third electrical connector 122;
an interconnect die 140 (“microelectronic bridge”; Figure 6 and Figure 10; paragraph 0018) comprising:
a fourth electrical connector 152 (“bridge interconnect structures”; Figure 10; paragraph 0018) bonding to the first electrical connector 122 of the first device die 1101;
a fifth electrical connector 152 bonding to the third electrical connector 122 of the second device die 1102; and
an electrical path 148 (“conductive routes”; Figure 10; paragraph 0017) in the interconnect die 140, wherein the electrical path 148 electrically interconnects the fourth electrical connector 152 and the fifth electrical connector 152;
an interconnect structure 164/168 (“bond pads” and “conductive routes”; Figure 7 and 10; paragraphs 0019-0020) comprising a redistribution line 164/168; and
a through-via interconnects 124 (“lower density interconnect structures”; Figure 10; paragraph 0012. As per Figure 10: number 124 are through-vias because they go through the underfill material), and is physically joined to, the second electrical 1 that 124 is connected) and the redistribution line 164/168.
Regarding  claim 13, Li teaches further comprising a die-attach film 182 (“adhesive material”; Figure 10; paragraph 0022), wherein the interconnect die 140 is attached to (i.e., 140 is attached to 164/168 via 160. Broadest reasonable interpretation is that an intervening layer may exist) the redistribution line 164/168 through the die-attach film 182.
Regarding  claim 16, Li teaches wherein the interconnect die 140 is free from active devices therein (i.e., it appears that 140 only contains interconnections. See paragraph 0027).
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Hiner teaches of a die attach film that is adhesive 222 to carrier but does not anticipate, teach, render obvious, further comprising an air gap, wherein the die-attach film is exposed to the air gap.

Regarding claim 17, Hiner teaches of a die attach film that is adhesive 222 to carrier but does not anticipate, teach, render obvious, an integrated passive device bonded to the first device die; an additional redistribution line in the interconnect structure; and a die-attach film attaching the integrated passive device to the additional redistribution line.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 20, Hiner teaches of a die attach film that is adhesive 222 to carrier but does not anticipate, teach, render obvious, a die-attach film contacting a redistribution line in the interconnect structure; and a passive device die contacting the die-attach film, wherein the passive device die is bonded to a die in the plurality of device dies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
15 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895